DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 05/31/2022. Claims 2 and 7 have been canceled, and new claims 18-19 have been added. Claims 1, 3-6, and 8-19 are allowed via an examiner’s amendment.

Response to Amendment/Arguments
The amendment filed 05/31/2022 has been entered.
Applicant’s arguments filed 05/31/2022 have been fully considered.
On page 9 of the remarks, applicant has argued that “it would not have been obvious to modify Breen based on Wehrmann so as to perform an estimation braking operation at an active brake unit while no braking force is output by any wheel brake that is not part of the respective braking unit” because the invention of Breen is based on simultaneously applying braking pressures at each brake site, and so modifying Breen with the teachings of Wehrmann “would require a complete overhaul of the Breen design.”
The examiner respectfully disagrees, because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 9 of the remarks, applicant has further argued that the combination of Breen and Wehrmann fails to teach “either (a) determining, by taking into account the current deceleration caused by the estimation braking force, a determined or specified total mass of the utility vehicle or of the vehicle combination, and a design factor of the respective brake unit, a respective braking characteristic value of the active brake unit, the design factor representing lever ratios of the one or more respective wheel brakes or (b) determining, based on the design factor of the respective brake unit and a dynamic rolling radius thereof, the respective achievable partial braking force that can be achieved by the active brake unit from the determined respective braking characteristic value.”
The examiner agrees that the combination of Breen and Wehrmann fails to teach the claimed steps of determining a braking characteristic value based on a design factor representing lever ratios and determining a respective achievable partial braking force based on the design factor and a dynamic rolling radius, and that it would not have been obvious to a person having ordinary skill in the art to modify the teachings of Breen and Wehrmann with these features. Therefore, the claims overcome the rejections under 35 U.S.C. 103 set forth in the previous Office action mailed 03/07/2022, and these rejections have been withdrawn accordingly.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Brent Chatham (Reg. No. 73954) on 07/27/2022.
The application has been amended as follows:
	Regarding claim 18:
The first two lines of claim 18 are amended to be “The method as claimed in claim 12, wherein the braking characteristic value of the active brake unit is determined according to the following equation:”

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Breen et al. (US 5,415,466 A), hereinafter Breen, in view of Wehrmann et al. (DE 10 2008 061 944 A1), hereinafter Wehrmann, and further in view of Isono et al. (US 7,206,702 B2), hereinafter Isono.
Regarding claim 1:
	Breen discloses the following limitations:
“A method for estimating achievable total braking force for an automated deceleration of a utility vehicle or of a vehicle combination having a plurality of axles and a plurality of wheel brakes” (Breen col. 3 l. 11-26)
“the method comprising: performing, for each respective one of a plurality of brake units, a respective estimation braking operation including: outputting, by a valve arrangement of the respective brake unit, a respective estimation braking pressure to an activation system of one or more respective wheel brakes of the plurality of wheel brakes included in the respective brake unit so as to apply, by the one or more respective wheel brakes, an estimation braking force” (Breen col. 3 lines 27-47 and col. 7 lines 56-62), 
“determining, from measured values, a current deceleration caused by the respective estimation braking force, determining, by taking into account the current deceleration caused by the respective estimation braking force a determined or specified total mass of the utility vehicle or of the vehicle combination, and a design factor of the respective brake unit, a respective braking characteristic value of the respective brake unit… the braking characteristic value representing a ratio between a partial braking force of the respective brake unit and a brake pressure which is set for the respective brake unit, and determining, based on the design factor of the respective brake unit… a respective achievable partial braking forces that can be achieved by the respective brake unit from the determined respective braking characteristic value” (Breen col. 6 l. 58-col. 7 l. 8),
“and estimating, as a sum of respective achievable partial braking forces of the plurality of brake units, the achievable total braking force” (Breen col. 6 l. 25).
Breen does not specifically disclose “wherein the estimation braking force is applied in the respective estimation braking operation while no braking force is output by any wheel brake, of the utility vehicle or vehicle combination, that is not part of the respective brake unit,” “wherein, during each respective estimation braking operation, an application pressure is provided to valve arrangements of brake units different than the respective brake unit for which the respective estimation braking operation is performed,” or “wherein providing the application pressure to valve arrangements of the different brake units is performed without any braking force being output by any wheel brake of the different brake units.” However, Wehrmann does teach these limitations (Wehrmann ¶¶ 21 and 24-26).
The following limitations are not specifically disclosed by the combination of Breen and Wehrmann, but are taught by Isono:
“the design factor representing lever ratios of the one or more respective wheel brakes.” (See at least Isono col. 47 ll. 7-24 and FIG. 6 reproduced below, which disclose to multiply the “first axial force F1” by the lever ratio L2/L1 when calculating R1, which “denotes a first reaction force generated at the point of application against the first axial force F1.”)

    PNG
    media_image1.png
    653
    403
    media_image1.png
    Greyscale

determining braking forces based on “a dynamic rolling radius” of the brake unit. (See at least Isono col. 36 ll. 47-60 and FIG. 65, which disclose the equation reproduced below showing the “relation of braking force FB corresponding to braking torque TB and friction force Fb between a road surface and the vehicle wheel.” This equation considers a variable r which represents the “radius of concentric circle passing a position where the braking force FB is applied to the brake rotating body (equivalent radius).” This variable r corresponds to the claimed dynamic rolling radius.)

    PNG
    media_image2.png
    244
    528
    media_image2.png
    Greyscale

Although each limitation of claim 1 is independently known in the prior art, when considering the combination of elements and features of the claimed invention, it would not have been obvious to a person having ordinary skill in the art to combine the teachings of Isono with Breen and Wehrmann in order to arrive at an invention that both determines a braking characteristic value based on a design factor representing lever ratios and also determines a respective achievable partial braking force based on the design factor and a dynamic rolling radius as described in claim 1. Therefore, applicant’s invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Freitag et al. (US 6,312,065 B1) discloses a vehicle braking control system that can activate only one of a plurality of wheel brakes at a time, and “If only one of the wheel brakes is used for generating braking force at the start of a braking operation, conclusions regarding the condition of the brake linings can be drawn from a comparison of a measured value of the vehicle deceleration with a value of the setpoint deceleration which has been calculated on the basis of the geometric brake data and the measured brake pressure, and a diagnosis of this can easily be carried out” (Freitag et al. col. 2 ll. 20-27). The system also considers the effect of the wheel’s dynamic rolling radius (Freitag et al. col. 3 ll. 7-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662